Per Curiam.

The erection and maintenance of a television antenna on the roof of the landlord’s premises was, under the circumstances disclosed, an intrusion or squatting within the purview of section 1411 of the Civil Practice Act (Miltonian Realty Corp. v. Forman, N. Y. L. J., Jan. 3, 1949, p. 12, col. 4).
The final order should be unanimously reversed upon the law, with $30 costs to landlord, and final order directed for landlord as prayed for in the petition.
Steinbbink, Fennelly and Bubenstein, JJ., concur.
Final order reversed, etc.